 



Exhibit 10.2
WORLD WRESTLING ENTERTAINMENT, INC.
2007 OMNIBUS INCENTIVE PLAN

 



--------------------------------------------------------------------------------



 



WORLD WRESTLING ENTERTAINMENT, INC.
2007 OMNIBUS INCENTIVE PLAN
ARTICLE I
PURPOSE AND ADOPTION OF THE PLAN
     1.01. Purpose. The purpose of the World Wrestling Entertainment, Inc. 2007
Incentive Plan (as amended from time to time, the “Plan”) is to assist in
attracting and retaining highly competent employees, directors and consultants,
to act as an incentive in motivating selected employees, directors and
consultants of the Company and its Subsidiaries, to achieve long-term corporate
objectives and to enable stock-based and cash-based incentive awards to qualify
as performance-based compensation for purposes of the tax deduction limitations
under Section 162(m) of the Code.
     1.02. Adoption and Term. The Plan has been approved by the Board to be
effective as of July 20, 2007, subject to the approval of the stockholders of
the Company. While Awards may be made hereunder prior to the approval of
stockholders, all such Awards remain subject to stockholder approval and no
payments may be made pursuant to Awards, nor Awards exercised, nor unrestricted
shares of Class A Common Stock granted hereunder, unless and until this Plan is
approved by the Company’s stockholders. Upon approval by the Company’s
stockholders of this Plan, each of the Company’s 1999 Long-Term Incentive Plan
(the “LTIP”) and the Company’s Management Incentive Bonus Plan shall terminate;
provided, that in accordance with such plans, such termination shall not affect
in any fashion any awards that have been made thereunder prior to the
termination of such plans. This Plan shall remain in effect until terminated by
action of the Board; provided, however, that no Awards may be granted hereunder
after the tenth anniversary of its initial effective date.
ARTICLE II
DEFINITIONS
     For the purpose of this Plan, capitalized terms shall have the following
meanings:
     2.01. Award means any one or a combination of Non-Qualified Stock Options
or Incentive Stock Options described in Article VI, Stock Appreciation Rights
described in Article VI, Restricted Shares and Restricted Stock Units described
in Article VII, Performance Awards described in Article VIII, other stock-based
Awards described in Article IX, short-term cash incentive Awards described in
Article X or any other Award made under the terms of the Plan.
     2.02. Award Agreement means a written agreement between the Company and a
Participant or a written acknowledgment from the Company to a Participant
specifically setting forth the terms and conditions of an Award granted under
the Plan.
     2.03. Award Period means, with respect to an Award, the period of time, if
any, set forth in the Award Agreement during which specified target performance
goals must be achieved or other conditions set forth in the Award Agreement must
be satisfied.

2



--------------------------------------------------------------------------------



 



     2.04. Beneficiary means an individual, trust or estate who or which, by a
written designation of the Participant filed with the Company, or if no such
written designation is filed, by operation of law, succeeds to the rights and
obligations of the Participant under the Plan and the Award Agreement upon the
Participant’s death.
     2.05. Board means the Board of Directors of the Company.
     2.06. Change in Control means, and shall be deemed to have occurred upon
the occurrence of, any one of the following events:
          (a) The acquisition in one or more transactions, other than from the
Company, by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), other than the Company, a
Subsidiary or any employee benefit plan (or related trust) sponsored or
maintained by the Company or a Subsidiary, of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of a number of Company
Voting Securities in excess of 30% of the Company Voting Securities unless such
acquisition has been approved by the Board;
          (b) Any change has occurred to the Board within a 24-month period that
causes more than fifty percent (50%) of the Board to consist of persons other
than (i) persons who were members of the Board at the beginning of such 24-month
period and (ii) persons who were nominated for election as members of the Board
at a time when more than fifty percent (50%) of the Board consisted of persons
who were members of the Board at the beginning of such 24-month period;
provided, however, that any person nominated for election by a Board at least
more than fifty percent (50%) of whom constituted persons described in clauses
(i) and/or (ii) or by persons who were themselves nominated by such Board shall,
for this purpose, be deemed to have been nominated by a Board composed of
persons described in clause (i);
          (c) The consummation (i.e. closing) of a reorganization, merger or
consolidation involving the Company, unless, following such reorganization,
merger or consolidation, all or substantially all of the individuals and
entities who were the respective beneficial owners of the Outstanding Common
Stock and Company Voting Securities immediately prior to such reorganization,
merger or consolidation, following such reorganization, merger or consolidation
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors or trustees, as the case may be, of the entity resulting from such
reorganization, merger or consolidation in substantially the same proportion as
their ownership of the Outstanding Common Stock and Company Voting Securities
immediately prior to such reorganization, merger or consolidation, as the case
may be;
          (d) The consummation (i.e. closing) of a sale or other disposition of
all or substantially all the assets of the Company, unless, following such sale
or disposition, all or substantially all of the individuals and entities who
were the respective beneficial owners of the Outstanding Common Stock and
Company Voting Securities immediately prior to such sale, following such sale,
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the

3



--------------------------------------------------------------------------------



 




election of directors or trustees, as the case may be, of the entity purchasing
such assets in substantially the same proportion as their ownership of the
Outstanding Common Stock and Company Voting Securities immediately prior to such
sale or disposition, as the case may be; or
          (e) the consummation of a complete liquidation or dissolution of the
Company.
     2.07. Class A Common Stock means the Class A common stock of the Company,
with a par value of $0.01 per share.
     2.08. Code means the Internal Revenue Code of 1986, as amended. References
to a section of the Code shall include that section and any comparable section
or sections of any future legislation that amends, supplements or supersedes
said section.
     2.09. Committee means the Compensation Committee of the Board.
     2.10. Company means World Wrestling Entertainment, Inc., a Delaware
corporation, and its successors.
     2.11. Common Stock means the Class A common stock of the Company and
Class B common stock of the Company, each with a par value of $0.01 per share.
     2.12. Company Voting Securities means the combined voting power of all
outstanding voting securities of the Company entitled to vote generally in the
election of directors to the Board.
     2.13. Date of Grant means the date designated by the Committee as the date
as of which it grants an Award, which shall not be earlier than the date on
which the Committee approves the granting of such Award.
     2.14. Dividend Equivalent Account means a bookkeeping account in accordance
with under Section 11.17 and related to an Award that is credited with the
amount of any cash dividends or stock distributions that would be payable with
respect to the shares of Class A Common Stock subject to such Awards had such
shares been outstanding shares of Class A Common Stock.
     2.15 Exchange Act means the Securities Exchange Act of 1934, as amended.
     2.16. Exercise Price means, with respect to a Stock Appreciation Right, the
amount established by the Committee in the Award Agreement which is to be
subtracted from the Fair Market Value on the date of exercise in order to
determine the amount of the payment to be made to the Participant, as further
described in Section 6.02(b).
     2.17. Fair Market Value means, on any date, (i) the closing sale price of a
share of Class A Common Stock, as reported on the Composite Tape for New York
Stock Exchange Listed Companies (or other established stock exchange on which
the Class A Common Stock is regularly traded) on such date or, if there were no
sales on such date, on the last date preceding such date on which a sale was
reported; or (ii) if

4



--------------------------------------------------------------------------------



 



shares of Common Stock are not listed for trading on an established stock
exchange, Fair Market Value shall be determined by the Committee in good faith.
     2.18. Incentive Stock Option means a stock option within the meaning of
Section 422 of the Code.
     2.19. Merger means any merger, reorganization, consolidation, exchange,
transfer of assets or other transaction having similar effect involving the
Company.
     2.20. Non-Qualified Stock Option means a stock option which is not an
Incentive Stock Option.
     2.21. Options means all Non-Qualified Stock Options and Incentive Stock
Options granted at any time under the Plan.
     2.22. Outstanding Common Stock means, at any time, the issued and
outstanding shares of Common Stock.
     2.23. Participant means a person designated to receive an Award under the
Plan in accordance with Section 5.01.
     2.24. Performance Awards means Awards granted in accordance with
Article VIII.
     2.25. Performance Goals means any one or more of the following as chosen by
the Committee for a particular Award: net revenues, operating income, income
from continuing operations, net income, operating profit (earnings from
continuing operations before interest and taxes), earnings per share, cash flow,
earnings before interest, taxes, depreciation and amortization (“EBITDA”),
return on investment or working capital, return on stockholders’ equity, return
on assets, stock price appreciation, total stockholder return and/or economic
value added (the amount, if any, by which net operating profit after tax exceeds
a reference cost of capital), any one of which may be measured with respect to
the Company or any one or more of its Subsidiaries or divisions and either in
absolute terms or as compared to another company or companies. The above terms
shall have the same meaning as in the Company’s financial statements, or if the
terms are not used in the Company’s financial statements, as applied pursuant to
generally accepted accounting principles, or as used in the Company’s business,
as applicable. With respect to any Award intended to qualify as
“performance-based” compensation for purposes of Section 162(m) of the Code,
these Performance Goals will be established by the Committee during the time
periods required, and determined to be met or not met by written certification
by the Committee (which may be in minutes of meetings), all to extent required
by Section 162(m) of the Code.
     2.26. Plan has the meaning given to such term in Section 1.01.
     2.27. Purchase Price, with respect to Options, shall have the meaning set
forth in Section 6.01(b).
     2.28. Restricted Shares means Class A Common Stock subject to restrictions
imposed in connection with Awards granted under Article VII.

5



--------------------------------------------------------------------------------



 



     2.29. Restricted Stock Unit means a unit representing the right to receive
Class A Common Stock or the value thereof in the future subject to restrictions
imposed in connection with Awards granted under Article VII.
     2.30. Rule 16b-3 means Rule 16b-3 promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act, as the same may be
amended from time to time, and any successor rule.
     2.31. Stock Appreciation Rights means awards granted in accordance with
Article VI.
     2.32 Subsidiary means a subsidiary of the Company within the meaning of
Section 424(f) of the Code.
     2.33. Termination of Service means the voluntary or involuntary termination
of a Participant’s service as an employee, director or consultant with the
Company or a Subsidiary for any reason, including death, disability, retirement
or as the result of the divestiture of the Participant’s employer or any similar
transaction in which the Participant’s employer ceases to be the Company or one
of its Subsidiaries. Whether entering military or other government service shall
constitute Termination of Service, or whether and when a Termination of Service
shall occur as a result of disability, shall be determined in each case by the
Committee in its sole discretion.
ARTICLE III
ADMINISTRATION
     3.01. Committee.
          (a) Duties and Authority. The Plan shall be administered by the
Committee and the Committee shall have exclusive and final authority in each
determination, interpretation or other action affecting the Plan and its
Participants. The Committee shall have the sole discretionary authority to
interpret the Plan, to establish and modify administrative rules for the Plan,
to impose such conditions and restrictions on Awards as it determines
appropriate, and to make all factual determinations with respect to and take
such steps in connection with the Plan and Awards granted hereunder as it may
deem necessary or advisable. The Committee may delegate such of its powers and
authority under the Plan as it deems appropriate to a subcommittee of the
Committee or, solely with respect to grants to Participants who are not
directors or executive officers, designated executive officers of the Company.
In addition, the full Board may exercise any of the powers and authority of the
Committee under the Plan. In the event of such delegation of authority or
exercise of authority by the Board, references in the Plan to the Committee
shall be deemed to refer, as appropriate, to the delegate of the Committee or
the Board. Actions taken by the Committee or any subcommittee thereof, and any
delegation by the Committee to designated executive officers under this
Section 3.01 shall comply with Section 16(b) of the Exchange Act, the
performance-based provisions of Section 162(m) of the Code, the rules and
regulations of the NYSE (or such other principal securities market on which the
shares are traded), and the regulations promulgated under each of such statutory
provisions, or the



--------------------------------------------------------------------------------



 



respective successors to such statutory provisions or regulations, as in effect
from time to time, to the extent applicable.
          (b) Indemnification. Each person who is or shall have been a member of
the Board or the Committee, or an officer or employee of the Company to whom
authority was delegated in accordance with the Plan shall be indemnified and
held harmless by the Company against and from any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by such individual in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan and against and from any
and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgment in any such
action, suit, or proceeding against him or her, provided he or she shall give
the Company an opportunity, at its own expense, to handle and defend the same
before he or she undertakes to handle and defend it on his or her own behalf;
provided, however, that the foregoing indemnification shall not apply to any
loss, cost, liability, or expense that is a result of his or her own willful
misconduct. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s Certificate of Incorporation or Bylaws, conferred in a separate
agreement with the Company, as a matter of law, or otherwise, or any power that
the Company may have to indemnify them or hold them harmless.
ARTICLE IV
SHARES
     4.01. Number of Shares Issuable. The total number of shares initially
authorized to be issued under the Plan shall be 5,000,000 shares less the number
of shares, if any, used under the LTIP between the date hereof and the date the
LTIP terminates in accordance with Section 1.02 hereof. No more than 5,000,000
shares of Class A Common Stock may be issued under the Plan as Incentive Stock
Options. The foregoing share limits shall be subject to adjustment in accordance
with Section 11.07. Any Awards granted in substitution for outstanding awards of
an acquired company shall not count toward the maximum number of Awards provided
for in the first sentence of this Section 4.01 herein. The shares to be offered
under the Plan shall be authorized and unissued Class A Common Stock, or issued
Class A Common Stock that shall have been reacquired by the Company.
     4.02. Shares Subject to Terminated Awards. Class A Common Stock covered by
any unexercised portions of terminated or forfeited Options (including canceled
Options) granted under Article VI, Class A Common Stock forfeited as provided in
Section 7.02(a), Stock Units and other stock-based Awards terminated or
forfeited as provided in Article IX, and Class A Common Stock subject to any
Awards that are otherwise surrendered by the Participant may again be subject to
new Awards under the Plan. Shares of Class A Common Stock surrendered to or
withheld by the Company in payment or satisfaction of the Purchase Price of an
Option or tax withholding obligation with respect to an Award shall be available
for the grant of new Awards under the Plan. In the event of the exercise of
Stock Appreciation Rights, whether or not granted in tandem with Options, only
the number of shares of Class A Common Stock actually

7



--------------------------------------------------------------------------------



 



issued in payment of such Stock Appreciation Rights shall be charged against the
number of shares of Class A Common Stock available for the grant of Awards
hereunder.
ARTICLE V
PARTICIPATION
     5.01. Eligible Participants; Limitations on Grants. Participants in the
Plan shall be such employees, directors, consultants and independent contractors
of the Company and its Subsidiaries as the Committee, in its sole discretion,
may designate from time to time. The Committee’s designation of a Participant in
any year shall not require the Committee to designate such person to receive
Awards or grants in any other year. The designation of a Participant to receive
Awards or grants under one portion of the Plan does not require the Committee to
include such Participant under other portions of the Plan. The Committee shall
consider such factors as it deems pertinent in selecting Participants and in
determining the type and amount of their respective Awards. Subject to
adjustment in accordance with Section 11.07, no Participant shall be granted
(i) Awards under this Plan in respect of more than 1,000,000 shares of Class A
Common Stock (whether through grants of Options or Stock Appreciation Rights or
other Awards of Common Stock or rights with respect thereto) over any period of
five consecutive calendar years; or (ii) cash-based Awards under Article X
hereof of more than as follows: (x) to any executive officer of the Company or
its subsidiaries who is determined to be a “covered employee” as defined under
or otherwise interpreted in compliance with Section 162(m) of the Code. four
percent (4%) of the earnings before interest, taxes, depreciation and
amortization (“EBITDA”) of the Company and its subsidiaries on a consolidated
basis and determined in accordance with generally accepted accounting principles
and otherwise subject to such rules and restrictions as determined by the
Committee; (y) for any other participant three percent (3%) of EBITDA; and (z) a
maximum aggregate to all Participants in respect of any fiscal year of twenty
percent (20%) of EBITDA; or (iii) cash-based Awards under Article VIII requiring
payments in excess of $4 million in any fiscal year.
ARTICLE VI
STOCK OPTIONS AND STOCK APPRECIATION RIGHTS
     6.01. Option Awards.
          (a) Grant of Options. The Committee may grant, to such Participants as
the Committee may select, Options entitling the Participant to purchase shares
of Class A Common Stock from the Company in such number, at such price, and on
such terms and subject to such conditions, not inconsistent with the terms of
this Plan, as may be established by the Committee. The terms of any Option
granted under this Plan shall be set forth in an Award Agreement.
          (b) Purchase Price of Options. The Purchase Price of each share of
Class A Common Stock which may be purchased upon exercise of any Option granted

8



--------------------------------------------------------------------------------



 




under the Plan shall be determined by the Committee; provided, however, that in
no event shall the Purchase Price be less than the Fair Market Value on the Date
of Grant.
          (c) Designation of Options. The Committee shall designate, at the time
of the grant of each Option, the Option as an Incentive Stock Option or a
Non-Qualified Stock Option.
          (d) Incentive Stock Option Share Limitation. No Participant may be
granted Incentive Stock Options under the Plan (or any other plans of the
Company and its Subsidiaries) that would result in shares with an aggregate Fair
Market Value (measured on the Date of Grant) of more than $100,000 first
becoming exercisable in any one calendar year.
          (e) Rights As a Stockholder. A Participant or a transferee of an
Option pursuant to Section 11.04 shall have no rights as a stockholder with
respect to Class A Common Stock covered by an Option until the Participant or
transferee shall have become the holder of record of any such shares, and no
adjustment shall be made for dividends in cash or other property or
distributions or other rights with respect to any such Class A Common Stock for
which the record date is prior to the date on which the Participant or a
transferee of the Option shall have become the holder of record of any such
shares covered by the Option; provided, however, that Participants are entitled
to share adjustments to reflect capital changes under Section 11.07.
     6.02. Stock Appreciation Rights.
          (a) Stock Appreciation Right Awards. The Committee is authorized to
grant to any Participant one or more Stock Appreciation Rights. Such Stock
Appreciation Rights may be granted either independent of or in tandem with
Options granted to the same Participant. Stock Appreciation Rights granted in
tandem with Options may be granted simultaneously with, or, in the case of
Non-Qualified Stock Options, subsequent to, the grant to such Participant of the
related Option; provided however, that: (i) any Option covering any share of
Class A Common Stock shall expire and not be exercisable upon the exercise of
any Stock Appreciation Right with respect to the same share, (ii) any Stock
Appreciation Right covering any share of Class A Common Stock shall expire and
not be exercisable upon the exercise of any related Option with respect to the
same share, and (iii) an Option and Stock Appreciation Right covering the same
share of Class A Common Stock may not be exercised simultaneously. Upon exercise
of a Stock Appreciation Right with respect to a share of Common Stock, the
Participant shall be entitled to receive an amount equal to the excess, if any,
of (A) the Fair Market Value of a share of Class A Common Stock on the date of
exercise over (B) the Exercise Price of such Stock Appreciation Right
established in the Award Agreement, which amount shall be payable as provided in
Section 6.02(c).
          (b) Exercise Price. The Exercise Price established under any Stock
Appreciation Right granted under this Plan shall be determined by the Committee,
but in the case of Stock Appreciation Rights granted in tandem with Options
shall not be less than the Purchase Price of the related Option; provided,
however, that in no event shall the Exercise Price of any Stock Appreciation
Right be less than the Fair Market Value on the Date of Grant. Upon exercise of
Stock Appreciation Rights granted in tandem with options, the number of shares
subject to exercise under any related Option shall

9



--------------------------------------------------------------------------------



 



automatically be reduced by the number of shares of Class A Common Stock
represented by the Option or portion thereof which are surrendered as a result
of the exercise of such Stock Appreciation Rights.
          (c) Payment of Incremental Value. Any payment which may become due
from the Company by reason of a Participant’s exercise of a Stock Appreciation
Right may be paid to the Participant as determined by the Committee (i) all in
cash, (ii) all in Class A Common Stock, or (iii) in any combination of cash and
Class A Common Stock. In the event that all or a portion of the payment is made
in Class A Common Stock, the number of shares of Class A Common Stock delivered
in satisfaction of such payment shall be determined by dividing the amount of
such payment or portion thereof by the Fair Market Value on the Exercise Date.
No fractional share of Class A Common Stock shall be issued to make any payment
in respect of Stock Appreciation Rights; if any fractional share would be
issuable, the combination of cash and Class A Common Stock payable to the
Participant shall be adjusted as directed by the Committee to avoid the issuance
of any fractional share.
     6.03. Terms of Stock Options and Stock Appreciation Rights.
          (a) Conditions on Exercise. An Award Agreement with respect to Options
or Stock Appreciation Rights may contain such waiting periods, exercise dates
and restrictions on exercise (including, but not limited to, periodic
installments) as may be determined by the Committee at the time of grant.
          (b) Duration of Options and Stock Appreciation Rights. Options and
Stock Appreciation Rights shall terminate upon the first to occur of the
following events:
        (i) Expiration of the Option or Stock Appreciation Right as provided in
the Award Agreement; or
        (ii) Termination of the Award in the event of a Participant’s
disability, Retirement, death or other Termination of Service as provided in the
Award Agreement or, in the absence of such provisions, as provided in
Section 6.03(d) below; or
        (iii) In the case of an Incentive Stock Option, ten years from the Date
of Grant; or
        (iv) Solely in the case of a Stock Appreciation Right granted in tandem
with an Option, upon the expiration of the related Option.
          (c) Acceleration or Extension of Exercise Time. The Committee, in its
sole discretion, shall have the right (but shall not be obligated), exercisable
on or at any time after the Date of Grant, to accelerate or extend the time
period for the exercise of an Option or Stock Appreciation Right.
          (d) Exercise of Options or Stock Appreciation Rights Upon Termination
of Service.
        (i) Extraordinary Termination. Unless otherwise provided in the Award
Agreement or otherwise determined by the Committee at the Date of

10



--------------------------------------------------------------------------------



 



        Grant, in the event of a Participant’s Termination of Service (A) by
reason of the Participant’s death or permanent disability, or (B) only in the
case of employees, following attainment of age 55 with at least fifteen years of
service with the Company and/or its affiliates (each an “Extraordinary
Termination”), any Options or Stock Appreciation Rights held by the Participant
and then exercisable shall remain exercisable until the expiration of the term
of the Option or Stock Appreciation Right. Any Options held by the Participant
that are not exercisable at the date of the Extraordinary Termination shall
terminate and be cancelled immediately upon such Extraordinary Termination, and
any Options or Stock Appreciation Rights described in the preceding sentence
that are not exercised within the period described in such sentence shall
terminate and be cancelled upon the expiration of such period.
        (ii) Termination By Company Without Cause. Unless otherwise provided in
the Award Agreement or otherwise determined by the Committee at the Date of
Grant, in the event of a Participant’s Termination of Service by the Company
without cause (as determined by the Committee in its sole discretion), any
Options or Stock Appreciation Rights held by the Participant and then
exercisable shall remain exercisable solely until the first to occur of (A) the
first anniversary of the Participant’s Termination of Service or (B) the
expiration of the term of the Option or Stock Appreciation Right unless the
exercise period is extended by the Committee in accordance with Section 6.03(c).
Any Options held by the Participant that are not exercisable at the date of the
Participant’s Termination of Service shall terminate and be cancelled
immediately upon such Termination of Service, and any Options of Stock
Appreciation Rights described in the preceding sentence that are not exercised
within the period described in such sentence shall terminate and be cancelled
upon the expiration of such period.
        (iii) Other Termination of Service. Unless otherwise provided in the
Award Agreement or otherwise determined by the Committee at or after the Date of
Grant, in the event of a Participant’s Termination of Service for any reason
other than one described in subsections (i) or (ii) of this Section 6.03(d), any
Options or Stock Appreciation Rights held by such Participant that are
exercisable as of the date of such termination shall remain exercisable for a
period of five (5) business days (or, if shorter, during the remaining term of
the Options or Stock Appreciation Rights), unless the exercise period is
extended by the Committee in accordance with Section 6.03(c). Any Options or
Stock Appreciation Rights held by the Participant that are not exercisable at
the date of the Participant’s Termination of Service shall terminate and be
cancelled immediately upon such termination, and any Options or Stock
Appreciation Rights described in the preceding sentence that are not exercised
within the period described in such sentence shall terminate and be cancelled
upon the expiration of such period.
          (e) Change of Exercise Price or Purchase Price. No reduction of the
Exercise Price for Stock Appreciation Rights, or Purchase Price for Options, may
be made by the Committee except (i) as provided in 11.07 or (ii) as may be
approved by the Company’s stockholders.

11



--------------------------------------------------------------------------------



 



     6.04. Exercise Procedures. Each Option and Stock Appreciation Right granted
under the Plan shall be exercised prior to the close of business on the
expiration date of the Option or Stock Appreciation Right by notice to the
Company or by such other method as provided in the Award Agreement or as the
Committee may establish or approve from time to time. The Purchase Price of
shares purchased upon exercise of an Option granted under the Plan shall be paid
in full in cash by the Participant pursuant to the Award Agreement; provided,
however, that the Committee may (but shall not be required to) permit payment to
be made by delivery to the Company of either (a) Class A Common Stock (which may
include Restricted Shares or shares otherwise issuable in connection with the
exercise of the Option, subject to such rules as the Committee deems
appropriate) or (b) any combination of cash and Class A Common Stock, or
(c) such other consideration as the Committee deems appropriate and in
compliance with applicable law (including payment under an arrangement
constituting a brokerage transaction as permitted under the provisions of
Regulation T applicable to cashless exercises promulgated by the Federal Reserve
Board, unless prohibited by Section 402 of the Sarbanes-Oxley Act of 2002). In
the event that any Class A Common Stock shall be transferred to the Company to
satisfy all or any part of the Purchase Price, the part of the Purchase Price
deemed to have been satisfied by such transfer of Class A Common Stock shall be
equal to the product derived by multiplying the Fair Market Value as of the date
of exercise times the number of shares of Class A Common Stock transferred to
the Company. The Participant may not transfer to the Company in satisfaction of
the Purchase Price any fractional share of Class A Common Stock. Any part of the
Purchase Price paid in cash upon the exercise of any Option shall be added to
the general funds of the Company and may be used for any proper corporate
purpose. Unless the Committee shall otherwise determine, any Class A Common
Stock transferred to the Company as payment of all or part of the Purchase Price
upon the exercise of any Option shall be held as treasury shares.
     6.05. Change in Control. Unless otherwise provided by the Committee in the
applicable Award Agreement, in the event that, within twenty-four (24) months
following a Change in Control, any of the following triggering events (the
“Second Trigger Events”) occur: (x) the Employee’s employment is terminated by
the Company without cause (as determined by the Committee in its sole
discretion); or (y) the Employee terminates his or her employment as a result
of: (i) a decrease in base salary; (ii) a change in responsibility or reporting
structure; or (iii) a change in employment to a location more than twenty-five
miles from the place of employment at the time of the Change in Control; then in
each case, all Options and Stock Appreciation Rights remaining outstanding on
the date of the Second Trigger Event shall become immediately and fully
exercisable. The provisions of this Section 6.05 shall not be applicable to any
Options or Stock Appreciation Rights granted to a Participant if any Change in
Control results from such Participant’s beneficial ownership (within the meaning
of Rule 13d-3 under the Exchange Act) of Common Stock or Company Voting
Securities.
ARTICLE VII
RESTRICTED SHARES AND RESTRICTED STOCK UNITS
     7.01. Award of Restricted Stock and Restricted Stock Units. The Committee
may grant to any Participant an Award of Restricted Shares consisting of a
specified number of shares of Class A Common Stock (or such number of shares as
may be

12



--------------------------------------------------------------------------------



 



determined by a specified formula) issued to the Participant subject to such
terms, conditions and forfeiture and transfer restrictions, whether based on
performance standards, periods of service, retention by the Participant of
ownership of specified shares of Class A Common Stock or other criteria, as the
Committee shall establish. The Committee may also grant Restricted Stock Units
representing the right to receive shares of Class A Common Stock in the future
subject to such terms, conditions and restrictions, whether based on performance
standards, periods of service, retention by the Participant of ownership of
specified shares of Class A Common Stock or other criteria, as the Committee
shall establish. With respect to performance-based Awards of Restricted Shares
or Restricted Stock Units intended to qualify as “performance-based”
compensation for purposes of Section 162(m) of the Code, performance targets
will consist of specified levels of one or more of the Performance Goals and
shall otherwise be considered to be Performance Awards as provided in
Article VIII. The terms of any Restricted Share and Restricted Stock Unit Awards
granted under this Plan shall be set forth in an Award Agreement which shall
contain provisions determined by the Committee and not inconsistent with this
Plan.
     7.02 Restricted Shares.
          (a) Issuance of Restricted Shares. As soon as practicable after the
Date of Grant of a Restricted Share Award by the Committee, the Company shall
cause to be transferred on the books of the Company, or its agent, Class A
Common Stock, registered on behalf of the Participant, evidencing the Restricted
Shares covered by the Award, but subject to forfeiture to the Company as of the
Date of Grant if an Award Agreement with respect to the Restricted Shares
covered by the Award is not duly executed by the Participant and timely returned
to the Company. All Class A Common Stock covered by Awards under this
Article VII shall be subject to the restrictions, terms and conditions contained
in the Plan and the Award Agreement entered into by the Participant. Until the
lapse or release of all restrictions applicable to an Award of Restricted
Shares, the share certificates representing such Restricted Shares may be held
in custody by the Company, its designee, or, if the certificates bear a
restrictive legend, by the Participant. Upon the lapse or release of all
restrictions with respect to an Award as described in Section 7.02(d), one or
more share certificates, registered in the name of the Participant, for an
appropriate number of shares as provided in Section 7.02(d), free of any
restrictions set forth in the Plan and the Award Agreement shall be delivered to
the Participant.
          (b) Stockholder Rights. Beginning on the Date of Grant of the
Restricted Share Award and subject to execution of the Award Agreement as
provided in Section 7.02(a), the Participant shall become a stockholder of the
Company with respect to all shares subject to the Award Agreement and shall have
all of the rights of a stockholder, including, but not limited to, the right to
vote such shares and the right to receive dividends; provided, however, that
(i) any Class A Common Stock distributed as a dividend or otherwise with respect
to any Restricted Shares as to which the restrictions have not yet lapsed, shall
be subject to the same restrictions as such Restricted Shares and held or
restricted as provided in Section 7.02(a); and (ii) the Committee in connection
with any Grant of a Restricted Stock Award may require that all cash dividends
or other distributions thereon payable other than in additional shares of
Class A Common Stock (which are covered by clause (i) above) shall be held in
escrow and released only upon vesting of the Restricted Stock Award, with any
such dividends or

13



--------------------------------------------------------------------------------



 




distributions subject to forfeiture in accordance with the provisions of
Section 7.02(e) in the event the underlying Restricted Stock does not vest.
          (c) Restriction on Transferability. None of the Restricted Shares may
be assigned or transferred (other than by will or the laws of descent and
distribution, or to an inter vivos trust with respect to which the Participant
is treated as the owner under Sections 671 through 677 of the Code, except to
the extent that Section 16 of the Exchange Act limits a Participant’s right to
make such transfers), pledged or sold prior to lapse of the restrictions
applicable thereto.
          (d) Delivery of Shares Upon Vesting. Upon expiration or earlier
termination of the forfeiture period without a forfeiture and the satisfaction
of or release from any other conditions prescribed by the Committee, or at such
earlier time as provided under the provisions of Section 7.04, the restrictions
applicable to the Restricted Shares shall lapse. As promptly as administratively
feasible thereafter, subject to the requirements of Section 11.05, the Company
shall deliver to the Participant or, in case of the Participant’s death, to the
Participant’s Beneficiary, the appropriate number of shares of Class A Common
Stock, free of all such restrictions, except for any restrictions that may be
imposed by law.
          (e) Forfeiture of Restricted Shares. Subject to Sections 7.02(f) and
7.04, all Restricted Shares shall be forfeited and returned to the Company and
all rights of the Participant with respect to such Restricted Shares shall
terminate unless the Participant continues in the service of the Company or a
Subsidiary as an employee until the expiration of the forfeiture period for such
Restricted Shares and satisfies any and all other conditions set forth in the
Award Agreement. The Committee shall determine the forfeiture period (which may,
but need not, lapse in installments) and any other terms and conditions
applicable with respect to any Restricted Share Award.
          (f) Waiver of Forfeiture Period. Notwithstanding anything contained in
this Article VII to the contrary, the Committee may, in its sole discretion,
waive the forfeiture period and any other conditions set forth in any Award
Agreement under appropriate circumstances (including the death, disability or
Retirement of the Participant or a material change in circumstances arising
after the date of an Award) and subject to such terms and conditions (including
forfeiture of a proportionate number of the Restricted Shares) as the Committee
shall deem appropriate.
     7.03. Restricted Stock Units.
          (a) Settlement of Restricted Stock Units. Payments shall be made to
Participants with respect to their Restricted Stock Units as soon as practicable
after the Committee has determined that the terms and conditions applicable to
such Award have been satisfied or at a later date if distribution has been
deferred. Payments to Participants with respect to Restricted Stock Units shall
be made in the form of Class A Common Stock, or cash or a combination of both,
as the Committee may determine. The amount of any cash to be paid in lieu of
Class A Common Stock shall be determined on the basis of the Fair Market Value
of the Class A Common Stock on the date any such payment is processed. As to
shares of Class A Common Stock which constitute all or any part of such payment,
the Committee may impose such restrictions concerning their transferability
and/or their forfeiture as may be provided in the applicable Award

14



--------------------------------------------------------------------------------



 



Agreement or as the Committee may otherwise determine, provided such
determination is made on or before the Grant Date.
          (b) Shareholder Rights. Until the lapse or release of all restrictions
applicable to an Award of Restricted Stock Units, no shares of Class A Common
Stock shall be issued in respect of such Awards and no Participant shall have
any rights as a shareholder of the Company with respect to the shares of Class A
Common Stock covered by such Award of Restricted Stock Units.
          (c) Waiver of Forfeiture Period. Notwithstanding anything contained in
this Section 7.03 to the contrary, the Committee may, in its sole discretion,
waive the forfeiture period and any other conditions set forth in any Award
Agreement under appropriate circumstances (including the death, disability or
retirement of the Participant or a material change in circumstances arising
after the date of an Award) and subject to such terms and conditions (including
forfeiture of a proportionate number of shares issuable upon settlement of the
Restricted Stock Units constituting an Award) as the Committee shall deem
appropriate.
          (d) Deferral of Payment. If approved by the Committee and set forth in
the applicable Award Agreement, a Participant may elect to defer the amount
payable with respect to the Participant’s Restricted Stock Units in accordance
with such terms as may be established by the Committee, subject to the
requirements of Code Section 409A.
     7.04 Change in Control. Unless otherwise provided by the Committee in the
applicable Award Agreement, in the event that, within twenty-four (24) months
following a Change in Control, any Second Trigger Event occurs all restrictions
applicable to Restricted Shares and Restricted Stock Unit Awards remaining on
the date of the Second Trigger Event shall terminate fully and the Participant
shall immediately have the right to the delivery in accordance with
Section 7.02(d) of a share certificate or certificates evidencing a number of
shares of Class A Common Stock equal to the full number of shares subject to
each such Award or payment in accordance with Section 7.03(a) but, in the case
of a performance-based or other contingent Award such issuance of shares or
payment shall be at the “target” level for each such Award. The provisions of
this Section 7.04 shall not be applicable to any Restricted Share Award granted
to a Participant if any Change in Control results from such Participant’s
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of Class A Common Stock or Company Voting Securities.
ARTICLE VIII
PERFORMANCE AWARDS
     8.01. Performance Awards.
          (a) Award Periods and Calculations of Potential Incentive Amounts. The
Committee may grant Performance Awards to Participants. A Performance Award
shall consist of the right to receive a payment (measured by the Fair Market
Value of a specified number of shares of Class A Common Stock, increases in such
Fair Market Value during the Award Period and/or a fixed cash amount) contingent
upon the extent

15



--------------------------------------------------------------------------------



 



to which certain predetermined performance targets have been met during an Award
Period. The Award Period shall be determined by the Committee. The Committee, in
its discretion and under such terms as it deems appropriate, may permit newly
eligible Participants, such as those who are promoted or newly hired, to receive
Performance Awards after an Award Period has commenced.
          (b) Performance Targets. Subject to Section 11.18, the performance
targets applicable to a Performance Award may include such goals related to the
performance of the Company or, where relevant, any one or more of its
Subsidiaries or divisions and/or the performance of a Participant as may be
established by the Committee in its discretion. In the case of Performance
Awards to “covered employees” (as defined in Section 162(m) of the Code), the
targets will be limited to specified levels of one or more of the Performance
Goals. The performance targets established by the Committee may vary for
different Award Periods and need not be the same for each Participant receiving
a Performance Award in an Award Period.
          (c) Earning Performance Awards. The Committee, at or as soon as
practicable after the Date of Grant (but in any event within such period as is
necessary to comply with the performance-based compensation requirements of
Section 162(m) of the Code in the case of Awards designed to meet the
requirements of Section 162(m) of the Code), shall prescribe a formula to
determine the percentage of the Performance Award to be earned based upon the
degree of attainment of the applicable performance targets.
          (d) Payment of Earned Performance Awards. Subject to the requirements
of Section 11.05, payments of earned Performance Awards shall be made in cash,
shares of Class A Common Stock, or a combination of cash and Class A Common
Stock, in the discretion of the Committee. The Committee, in its sole
discretion, may define, and set forth in the applicable Award Agreement, such
terms and conditions with respect to the payment of earned Performance Awards as
it may deem desirable.
     8.02. Termination of Service. In the event of a Participant’s Termination
of Service during an Award Period, the Participant’s Performance Awards shall be
forfeited except as may otherwise be provided in the applicable Award Agreement.
     8.03. Change in Control. Unless otherwise provided by the Committee in the
applicable Award Agreement, in the event that, within twenty-four (24) months
following a Change in Control, any Second Trigger Event occurs then in each
case, all Performance Awards shall become fully vested at the “target” levels
for such Award simultaneously with the Second Trigger Event and shall be paid to
Participants in accordance with Section 8.01(d), within 30 days after such
Second Trigger Event. The provisions of this Section 8.03 shall not be
applicable to any Performance Award granted to a Participant if any Change in
Control results from such Participant’s beneficial ownership (within the meaning
of Rule 13d-3 under the Exchange Act) of Common Stock or Company Voting
Securities.

16



--------------------------------------------------------------------------------



 



ARTICLE IX
OTHER STOCK-BASED AWARDS
     9.01. Grant of Other Stock-Based Awards. Other stock-based awards,
consisting of stock purchase rights, Awards of Class A Common Stock (including,
without limitation, any Awards under a formula plan for non-management
directors), or Awards valued in whole or in part by reference to, or otherwise
based on, Class A Common Stock, may be granted either alone or in addition to or
in conjunction with other Awards under the Plan. Subject to the provisions of
the Plan, the Committee shall have sole and complete authority to determine the
persons to whom and the time or times at which such Awards shall be made, the
number of shares of Class A Common Stock to be granted pursuant to such Awards,
and all other conditions of the Awards. Any such Award (other than an Award of
Class A Common Stock that is made without restrictions) shall be confirmed by an
Award Agreement executed by the Committee and the Participant, which Award
Agreement shall contain such provisions as the Committee determines to be
necessary or appropriate to carry out the intent of this Plan with respect to
such Award.
     9.02. Terms of Other Stock-Based Awards. In addition to the terms and
conditions specified in the Award Agreement, Awards made pursuant to this
Article IX shall be subject to the following:
          (a) Any Class A Common Stock subject to Awards made under this
Article IX may not be sold, assigned, transferred, pledged or otherwise
encumbered prior to the date on which the shares are issued, or, if later, the
date on which any applicable restriction, performance or deferral period lapses;
and
          (b) If specified by the Committee in the Award Agreement, the
recipient of an Award under this Article IX shall be entitled to receive,
currently or on a deferred basis, interest or dividends or dividend equivalents
with respect to the Class A Common Stock or other securities covered by the
Award; and
          (c) The Award Agreement with respect to any Award shall contain
provisions dealing with the disposition of such Award in the event of a
Termination of Service prior to the exercise, payment or other settlement of
such Award, whether such termination occurs because of Retirement, disability,
death or other reason, with such provisions to take account of the specific
nature and purpose of the Award.
ARTICLE X
SHORT-TERM CASH INCENTIVE AWARDS
     10.01. Eligibility. Employees of the Company who are from time to time
determined by the Committee to be eligible to receive short-term cash incentive
awards under this Article X including, without limitation, “covered employees”
for purposes of Section 162(m) of the Code.
     10.02. Awards.

17



--------------------------------------------------------------------------------



 



          (a) Performance Targets. The Committee shall establish objective
performance targets based on specified levels of one or more of the Performance
Goals. Such performance targets shall be established by the Committee on a
timely basis to ensure that the targets are considered “preestablished” for
purposes of Section 162(m) of the Code.
          (b) Amounts of Awards. In conjunction with the establishment of
performance targets for a year or such other short-term performance period
established by the Committee, the Committee shall adopt a formula for computing
amounts payable under the Plan to Participants (if and to the extent that the
performance targets are attained) which formula shall comply with the
requirements applicable to performance-based compensation plans under Section
162(m) of the Code. To the extent based on percentages of a bonus pool, such
percentages shall not exceed 100% in the aggregate.
          (c) Payment of Awards. Awards will be payable to Participants in cash
each year as soon as administratively practicable after written certification by
the Committee of attainment of the specified performance targets for the
preceding fiscal year or other applicable performance period. With respect to
Committee certification, minutes of the meeting in which the certification is
made shall be treated as written certification.
          (d) Negative Discretion. Notwithstanding the attainment by the Company
of the specified performance targets, the Committee shall have the discretion,
which need not be exercised uniformly among the Participants, to reduce or
eliminate the award that would be otherwise paid.
          (e) Guidelines. The Committee may adopt from time to time written
policies for its implementation of this Article X. Such guidelines shall reflect
the intention of the Company that all payments hereunder qualify as
performance-based compensation under Section 162(m) of the Code.
          (f) Non-Exclusive Arrangement. The adoption and operation of this
Article X shall not preclude the Board or the Committee from approving other
short-term incentive compensation arrangements for the benefit of individuals
who are Participants hereunder as the Board or Committee, as the case may be,
deems appropriate and in the best interests of the Company.
          (g) Active Employment Requirement. Except as provided below, awards
under this Article X shall be paid only to a Participant who is actively
employed by the Company (or on approved vacation or other approved leave of
absence) throughout the period for which the Award is made and who is employed
by the Company on the date the Award is paid. To the extent consistent with the
deductibility of Awards under Section 162(m) of the Code and regulations
thereunder, the Committee may in its sole discretion grant an Award to a
Participant who is first employed or who is promoted to a position eligible to
become a Participant under this Article X during the period for which the Award
is made, or whose employment is terminated during such period because of the
Participant’s retirement, death, or because of disability as defined in
Section 22(e)(3) of the Code. In such cases of active employment for part of a
Bonus Period, an Award may be pro rated based on the period of employment during
the Award period.

18



--------------------------------------------------------------------------------



 



          (h) Payments in Certain Circumstances. In the event of the
Participant’s incompetency, the Company in its sole discretion may pay any Award
to the Participant’s guardian or directly to the Participant. In the event of
the Participant’s death, any Award shall be paid to the Participant’s spouse or,
if there is no surviving spouse, the Participant’s estate. Payments under this
Article X shall operate as a complete discharge of the Committee and the
Company.
ARTICLE XI
TERMS APPLICABLE GENERALLY TO AWARDS
GRANTED UNDER THE PLAN
     11.01. Plan Provisions Control Award Terms. Except as provided in
Section 11.16, the terms of the Plan shall govern all Awards granted under the
Plan, and in no event shall the Committee have the power to grant any Award
under the Plan which is contrary to any of the provisions of the Plan. In the
event any provision of any Award granted under the Plan shall conflict with any
term in the Plan as constituted on the Date of Grant of such Award, the term in
the Plan as constituted on the Date of Grant of such Award shall control.
     11.02. Award Agreement. No person shall have any rights under any Award
granted under the Plan unless and until the Company and the Participant to whom
such Award shall have been granted shall have executed and delivered an Award
Agreement or received any other Award acknowledgment authorized by the Committee
expressly granting the Award to such person and containing provisions setting
forth the terms of the Award.
     11.03. Modification of Award After Grant. Subject to Sections 11.18 and
11.19, after the Date of Grant, no Award may be modified (including any
modification dictated by Section 11.07) unless such modification does not
materially decrease the value of the Award except by express written agreement
between the Company and the Participant, provided that any such change (a) shall
not be inconsistent with the terms of the Plan, and (b) shall be approved by the
Committee.
     11.04. Limitation on Transfer. Except as provided in Section 7.02(c) in the
case of Restricted Shares, a Participant’s rights and interest under the Plan
may not be assigned or transferred other than by will or the laws of descent and
distribution, and during the lifetime of a Participant, only the Participant
personally (or the Participant’s personal representative) may exercise rights
under the Plan. The Participant’s Beneficiary may exercise the Participant’s
rights to the extent they are exercisable under the Plan following the death of
the Participant. Notwithstanding the foregoing, to the extent permitted under
Section 16(b) of the Exchange Act with respect to Participants subject to such
Section, the Committee may grant Non-Qualified Stock Options that are
transferable, without payment of consideration, to immediate family members of
the Participant or to trusts or partnerships for such family members, and the
Committee may also amend outstanding Non-Qualified Stock Options to provide for
such transferability.

19



--------------------------------------------------------------------------------



 



     11.05. Taxes. The Company shall be entitled to withhold (or secure payment
from the Participant in lieu of withholding) the amount of any withholding or
other tax required by law to be withheld or paid by the Company with respect to
any amount payable and/or shares issuable under such Participant’s Award, or
with respect to any income recognized upon a disqualifying disposition of shares
received pursuant to the exercise of an Incentive Stock Option, and the Company
may defer payment or issuance of the cash or shares upon exercise or vesting of
an Award unless indemnified to its satisfaction against any liability for any
such tax. The amount of such withholding or tax payment shall be determined by
the Committee and shall be payable by the Participant at such time as the
Committee determines in accordance with the following rules:
          (a) If allowed by the Committee in the Award agreement or otherwise
allowed by the Committee, the Participant shall have the right to elect to meet
his or her minimum withholding requirement (i) by having withheld from such
Award at the appropriate time that number of shares of Class A Common Stock,
rounded up to the next whole share, whose Fair Market Value is equal to the
amount of withholding taxes due, (ii) by direct payment to the Company in cash
of the amount of any taxes required to be withheld with respect to such Award or
(iii) by a combination of shares and cash.
          (b) In the case of Participants who are subject to Section 16 of the
Exchange Act, the Committee may impose such limitations and restrictions as it
deems necessary or appropriate with respect to the delivery or withholding of
shares of Class A Common Stock to meet tax withholding obligations.
     11.06. Surrender of Awards. Any Award granted under the Plan may be
surrendered to the Company for cancellation on such terms as the Committee and
the holder approve. With the consent of the Participant, the Committee may
substitute a new Award under this Plan and/or a cash payment in connection with
the surrender by the Participant of an equity compensation award previously
granted under this Plan or any other plan sponsored by the Company; provided,
however, that no such substitution for equity with a lower effective exercise
price or for a cash payment shall be permitted without the approval of the
Company’s stockholders.
     11.07. Adjustments to Reflect Capital Changes.
          (a) Recapitalization. In the event of any corporate event or
transaction (including, but not limited to, a change in the Class A Common Stock
or the capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, partial or complete liquidation,
stock dividend, stock split, reverse stock split, split up, spin-off, or other
distribution of stock or property of the Company, a combination or exchange of
Class A Common Stock, dividend in kind, or other like change in capital
structure, number of outstanding shares of Class A Common Stock, distribution
(other than normal cash dividends) to shareholders of the Company, or any
similar corporate event or transaction, the Committee, in order to prevent
dilution or enlargement of Participants’ rights under this Plan, shall make
equitable and appropriate adjustments and substitutions, as applicable, to or of
the number and kind of shares subject to outstanding Awards, the Purchase Price
or Exercise Price for such shares, the number and kind of shares available for
future issuance under the Plan and the maximum number of shares in respect of
which Awards can be made to any Participant in any calendar year, and other
determinations applicable to outstanding

20



--------------------------------------------------------------------------------



 




Awards. The Committee shall have the power and sole discretion to determine the
amount of the adjustment to be made in each case.
          (b) Merger. In addition to any protection afforded a Participant
pursuant to any applicable provision relating to a Change in Control under this
Plan, after any Merger in which the Company is the surviving corporation, each
Participant shall, at no additional cost, be entitled upon any exercise of all
Options or receipt of other Award to receive (subject to any required action by
stockholders), in lieu of the number of shares of Class A Common Stock
receivable or exercisable pursuant to such Award, the number and class of shares
or other securities to which such Participant would have been entitled pursuant
to the terms of the Merger if, at the time of the Merger, such Participant had
been the holder of record of a number of shares equal to the number of shares
receivable or exercisable pursuant to such Award. Comparable rights shall accrue
to each Participant in the event of successive Mergers of the character
described above. Notwithstanding Sections 11.03 and 11.15, (in relation to any
protective afforded a Participant pursuant to any applicable provision relating
to a change in Control under this Plan) in the event of a Merger in which the
Company is not the surviving corporation, outstanding Awards shall be subject to
the agreement governing the Merger, which shall provide for the assumption of
Awards by the surviving corporation or its parent or subsidiary, for the
substitution by the surviving corporation or its parent or subsidiary of its own
awards for such Awards, for accelerated vesting and accelerated expiration, or
for settlement in cash or cash equivalents. In any event, the exercise and/or
vesting of any Award that was permissible solely by reason of this
Section 11.07(b) shall be conditioned upon the consummation of the Merger.
          (c) Options to Purchase Shares or Stock of Acquired Companies. After
any Merger in which the Company or a Subsidiary shall be a surviving
corporation, the Committee may grant substituted options under the provisions of
the Plan, pursuant to Section 424 of the Code, replacing old options granted
under a plan of another party to the Merger whose shares or stock subject to the
old options may no longer be issued following the Merger. The foregoing
adjustments and manner of application of the foregoing provisions shall be
determined by the Committee in its sole discretion. Any such adjustments may
provide for the elimination of any fractional shares which might otherwise
become subject to any Options.
     11.08. No Right to Continued Service. No person shall have any claim of
right to be granted an Award under this Plan. Neither the Plan nor any action
taken hereunder shall be construed as giving any Participant any right to be
retained in the service of the Company or any of its Subsidiaries.
     11.09. Awards Not Includable for Benefit Purposes. Payments received by a
Participant pursuant to the provisions of the Plan shall not be included in the
determination of benefits under any pension, group insurance or other benefit
plan applicable to the Participant which is maintained by the Company or any of
its Subsidiaries, except as may be provided under the terms of such plans or
determined by the Board.
     11.10. Governing Law. All determinations made and actions taken pursuant to
the Plan shall be governed by the laws of Delaware and construed in accordance
therewith.

21



--------------------------------------------------------------------------------



 



     11.11. No Strict Construction. No rule of strict construction shall be
implied against the Company, the Committee, or any other person in the
interpretation of any of the terms of the Plan, any Award granted under the Plan
or any rule or procedure established by the Committee.
     11.12. Compliance with Rule 16b-3. It is intended that, unless the
Committee determines otherwise, Awards under the Plan be eligible for exemption
under Rule 16b-3. The Board is authorized to amend the Plan and to make any such
modifications to Award Agreements to comply with Rule 16b-3, as it may be
amended from time to time, and to make any other such amendments or
modifications as it deems necessary or appropriate to better accomplish the
purposes of the Plan in light of any amendments made to Rule 16b-3.
     11.13. Captions. The captions (i.e., all Section headings) used in the Plan
are for convenience only, do not constitute a part of the Plan, and shall not be
deemed to limit, characterize or affect in any way any provisions of the Plan,
and all provisions of the Plan shall be construed as if no captions have been
used in the Plan.
     11.14. Severability. Whenever possible, each provision in the Plan and
every Award at any time granted under the Plan shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of the Plan or any Award at any time granted under the Plan shall be held to be
prohibited by or invalid under applicable law, then (a) such provision shall be
deemed amended to accomplish the objectives of the provision as originally
written to the fullest extent permitted by law and (b) all other provisions of
the Plan and every other Award at any time granted under the Plan shall remain
in full force and effect.
     11.15. Amendment and Termination.
          (a) Amendment. The Board shall have complete power and authority to
amend the Plan at any time; provided, however, that the Board shall not, without
the requisite affirmative approval of stockholders of the Company, make any
amendment which requires stockholder approval under the Code or under any other
applicable law or rule of any stock exchange which lists Common Stock or Company
Voting Securities. Any amendment to Sections 6.03 or 11.06 relating to
repricings and replacements of Awards hereof shall require stockholder approval.
          (b) Termination. The Board shall have the right and the power to
terminate the Plan at any time. No Award shall be granted under the Plan after
the termination of the Plan.
          (c) No Change to Awards. No termination or amendment of the Plan may,
without the consent of the Participant to whom any Award shall theretofore have
been granted under the Plan, adversely affect the right of such individual under
such Award.
     11.16. Foreign Qualified Awards. Awards under the Plan may be granted to
such employees of the Company and its Subsidiaries who are residing in foreign
jurisdictions as the Committee in its sole discretion may determine from time to
time. The Committee may adopt such supplements to the Plan as may be necessary
or appropriate to comply with the applicable laws of such foreign jurisdictions
and to afford

22



--------------------------------------------------------------------------------



 



Participants favorable treatment under such laws; provided, however, that no
Award shall be granted under any such supplement with terms or conditions
inconsistent with the provision set forth in the Plan.
     11.17. Dividend Equivalents. For any Award granted under the Plan, the
Committee shall have the discretion, upon the Date of Grant or thereafter, to
establish a Dividend Equivalent Account with respect to the Award, and the
applicable Award Agreement or an amendment thereto shall confirm such
establishment. If a Dividend Equivalent Account is established, the following
terms shall apply:
          (a) Terms and Conditions. Dividend Equivalent Accounts shall be
subject to such terms and conditions as the Committee shall determine and as
shall be set forth in the applicable Award Agreement. Such terms and conditions
may include, without limitation, for the Participant’s Account to be credited as
of the record date of each cash dividend on the Class A Common Stock with an
amount equal to the cash dividends which would be paid with respect to the
number of shares of Class A Common Stock then covered by the related Award if
such shares of Class A Common Stock had been owned of record by the Participant
on such record date.
          (b) Unfunded Obligation. Dividend Equivalent Accounts shall be
established and maintained only on the books and records of the Company and no
assets or funds of the Company shall be set aside, placed in trust, removed from
the claims of the Company’s general creditors, or otherwise made available until
such amounts are actually payable as provided hereunder.
     11.18 Adjustment of Performance Goals and Targets. Notwithstanding any
provision of the Plan to the contrary, the Committee shall have the authority to
adjust any Performance Goal, performance target or other performance-based
criteria established with respect to any Award under the Plan if circumstances
occur (including, but not limited to, unusual or nonrecurring events, changes in
tax laws or accounting principles or practices or changed business or economic
conditions) that cause any such Performance Goal, performance target or
performance-based criteria to be inappropriate in the judgment of the Committee;
provided, that with respect to any Award that is intended to qualify for the
“performance-based compensation” exception under Section 162(m) of the Code and
the regulations thereunder, any adjustment by the Committee shall be consistent
with the requirements of Section 162(m) and the regulations thereunder.
     11.19 Legality of Issuance. Notwithstanding any provision of this Plan or
any applicable Award Agreement to the contrary, the Committee shall have the
sole discretion to impose such conditions, restrictions and limitations
(including suspending exercises of Options or Stock Appreciation Rights and the
tolling of any applicable exercise period during such suspension) on the
issuance of Class A Common Stock with respect to any Award unless and until the
Committee determines that such issuance complies with (i) any applicable
registration requirements under the Securities Act of 1933 or the Committee has
determined that an exemption therefrom is available, (ii) any applicable listing
requirement of any stock exchange on which the Class A Common Stock is listed,
and (iii) any other applicable provision of state, federal or foreign law,
including foreign securities laws where applicable.

23



--------------------------------------------------------------------------------



 



     11.20 Restrictions on Transfer. Regardless of whether the offering and sale
of Class A Common Stock under the Plan have been registered under the Securities
Act of 1933 or have been registered or qualified under the securities laws of
any state, the Company may impose restrictions upon the sale, pledge, or other
transfer of such Class A Common Stock (including the placement of appropriate
legends on stock certificates) if, in the judgment of the Company and its
counsel, such restrictions are necessary or desirable to achieve compliance with
the provisions of the Securities Act of 1933, the securities laws of any state,
the United States or any other applicable foreign law.
     11.21 Further Assurances. As a condition to receipt of any Award under the
Plan, a Participant shall agree, upon demand of the Company, to do all acts and
execute, deliver and perform all additional documents, instruments and
agreements which may be reasonably required by the Company, to implement the
provisions and purposes of the Plan.

24